ON RSHBARING. Hixx, C. J. The appellant files a motion for rehearing, and again calls attention to two alleged errors assigned in his original brief, which were not mentioned in the opinion of the court. i: Just before Doucette put up his money, Johnson bet his diamonds, and this was brought out in evidence. While Harry Price was on the stand, the prosecuting attorney in cross-examining him asked him where Johnson got the diamonds. He proved by him that Johnson bought the diamond ring from Ryan, and Ryan bought it from Boatright (two other members of the “Buckfoot Gang”), and that it had been won from one Willard, whom Johnson had brought to another foot race. This is the objectionable testimony, but counsel overlooked the fact that on their objection to it the court instructed the'jury that it was incompetent. 2. The next point is that the State was permitted in rebuttal to call Doucette and elicit the following testimony: “Q. One of the witnesses, in testifying about yottr reputation, has testified about your killing a man. Did you ever kill anybody down there?” A. No, sir.” A similar question and answer about robbing a sister were permitted. Appellant asserts this testimony is contrary to the rule in Hollingsworth v. State, 53 Ark. 387. The record does not show the testimony of these impeaching witnesses. It merely shows that the defendant introduced depositions of witnesses to the effect that the reputation of Doucette (also of Cobb) for truth and morality was bad. There is nothing to show whether the defendant or the State brought out these specific charges, or the connection in which they were made. If the defendant had brought out these charges, clearly he could not complain that they were rebutted, and they might have been elicited by the State under circumstances rendering rebuttal proper, or the State might have been precluded from rebutting its own testimony. In the state of the record the court cannot presume error. On the contrary, all presumptions are in favor of the court’s ruling, and it requires an affirmative showing , of error to call for a reversal, not a mere showing that under some circumstances this might have been error. The motion for rehearing is denied.